Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

REASONS FOR ALLOWANCE


1. The following is an Examiner's Statement of Reasons for Allowance: 

The  previous  rejection of  record, mailed on 03/04/2022 is hereby withdrawn in view of: 

Applicant’s statement filed on 06/03/2022. Said statement indicated that none of the antibodies recited in the  prior art claims of  US Patents 8,906,678, 10,287,547, or 9,334,324 disclosed an antibody comprising 6 CDRs of SEQ IDS 1-6 as instantly claimed.


2. Claims 21, 22, 25, 26, 29-37  are pending and allowed.

3. The prior art does not teach or suggest a method of destroying an undifferentiated pluripotent cell, comprising contacting a sample of cells, containing said undifferentiated pluripotent with an antibody as recited in claims 21, 22, 25, 26, 29-37.



4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644